Title: To James Madison from Levett Harris, 31 December 1807
From: Harris, Levett
To: Madison, James



Sir,
St Petersburg, 19/31. December 1807.

The inclosed is a Copy of my last sent via Amsterdam.  I have now the honor to wait on You with a report of our trade here the present Year.  The number of our Ships amounts to 88, Eighty of which have taken cargoes direct for America.  Three beside these have arrived at other ports of the Empire, viz two at Archangel & one at Narva, but they were chartered in England & loaded on English account with return Cargoes for that Country.  The tonnage considerably exceeds that of the last year.
In thus exhibiting this flourishing statement of our commerce I see with serious regret in the troubles which agitate Europe a source of obstacles to the continuation of a like prosperity.
The policy of France appears to be to reduce England to the necessity of a peace, & the extraordinary successes of her Arms together with the late wicked measures of her enemy, have contributed to bring almost every power on the continent into a participation of her views.
Having no official accounts from Paris I am unknown to the ground our Minister there has assumed in this Conjuncture; but as instructions are said to have been sent by him to the respective Consuls of the U. S. residing at the ports immediately under the controul of France, recommending the early removal of the property of our Citizens from thence, I may judge that that Government has determined to try the effect of its influence upon us.  My Situation here bringing me daily into Society with the Corps diplomatique, it was with pain I heard sentiments pronounced by Mr. Lesseps, the French Chargé d’Affaires, which strengthened my apprehensions as to this.  This Gentleman openly declared to me that no neutral power whatever would be permitted by France, & that we should have to determine for one or the other party:  but as M Lesseps is but too apt to be governed by passion on those occasions, I was willing in this instance to ascribe his language to his animosity to the only remaining enemy of his Country, rather than beleive any danger of this description to have been embraced by his Govt. whose interests Certainly point to an opposite policy.  In such questions I Scrupulously avoid taking any part, but seek by a fair & independant Conduct to preserve the Confidence & good will which I have in some degree succeeded to acquire, strictly adhering to my neutral character.
From England the accounts are various As to the probable result of our pending negociations with that Govt.  Their appointment of an Extraordinary mission to the United States induces a belief that the principal points in dispute between us are arranged; but on the other hand, we are informed that the adoption of measures highly hostile to neutrals is in Contemplation, which, if executed, will, with the act of the late ministry, interdicting all trade by Neutrals between ports not at amity with England, effectually sweep us from the Ocean.
The Count Romanzoff, who has the reputation of understanding well the policies of England, mentioned in a late conversation I had with this minister, that he was Sure sooner or later we would have war with that Country.  He said, Que le germe d’une Guerre avec les Etats-Unis d’Amérique etait depuis temps en fermentation dans le Cabinet britannique, et que les fréquents changements de Son Administration avaient été la seule cause que l’avait empeché d’eclore; mais que quand le moment en serait arrivé, moment selon toute apparance peu eloigné, rien au monde n’empêcherait l’Angleterre de nous attaquer.
that the germ of a war with the United States of America had for some time been in fermentation in the British Cabinet, and that the frequent changes of its administration had been the only reason which had kept it from breaking out; but that when the moment for it should arrive, a moment which, according to all appearances, is not far off, nothing in the world would keep England from attacking us.
A few days since the Emperor whilst riding in the City, Stopped me, shook me cordially by the hand, and after Some usual compliments enquired particularly when I had heard from America & what news: Not having received for some time any official intelligence, I was unable to answer his Majesty Satisfactorily, but took the liberty to say that I hoped the troubles of Europe would not reach us, that we Still persevered in the maintenance of our pacific policy, and I thought it equally the interest of the Belligerant powers to avoid bringing America into any share of their disputes.  Ce Sont egalement mes Sentiments those are likewise my sentiments replied H. M. et Je le Souhaite de tout mon Cœur.  En tout cas c’est notre politique dêtre toujours d’accord and I wish it with all my heart.  In any case, it is our policy always to agree, to which I answered, que j’etais persuadé tel etait le desir du President that I was persuaded such was the desire of the President.  Some days after at Court his Majesty again addressed me, as did also the two Empresses, and the pointed notice & politeness, with which I was honored excited the particular observation of the Court & Foreign Ministers.
My last Contains a report of all that has been done respecting the English here.  A Committee has been chosen conjointly by the Government & the British Merchants to ascertain the amount of debts respectively due in order to their speedy liquidation.
By the circular from Your department Sir, of the 1 July 1805, to the Consuls, I perceive that in conformity to the Act of Congress of 27 March 1804 they are ordered to withhold the Grant of Certificates of ownership &c. to Vessels as American property to any naturalized person who Shall have resided abroad one & two Years According to the terms of said Act.
This prohibition Applies to Vessels only, but there are cases existing which I apprehend will render it necessary to extend it to other property.  There are here at this moment two Englishmen who have been naturalized in the United States, & who personate Americans.  One of them is brother to an English merchant established here, whose property I have reason to think has been kept without the reach of the late measures of this Court by the aid of the brothers character.  Of the other, information has reached me that Similar practices are common to him; both of them are protected by passports from me.  This abuse of the privileges of our national character, at all times worthy the notice of Government, in the present Situation of Europe may, if tolerated, be very detrimental to us.
In my letter of the 10/22 Dec. last year I mentioned the necessity which I should be under to add a sum of ten or twelve dollars to the port charges payable by our Ships here to meet my advances on account of the trade.  I afterwards ascertained that half of that Sum would Suffice, but I had Some delicacy in imposing a charge which Seemed to require the Sanction of Government.  I therefore hold my receipts of this money, amounting to Rs. 710. at the disposal of Govt.  I ordered my Agent at Cronstadt in levying this charge fully to explain its object to the different Captains, & to leave it optional with them to pay it or not.  Several declined, tho. none, as I have learnt, upon the ground of its impropriety, but because it was left to their choice.  In this manner, the sum received falls Short of the amount of my advances.  The inclosed Statement will fully explain them and to which I have taken the liberty to add a few remarks interesting to my Situation here.  I offer the whole with a confidence that my Government will indemnify me for the expences into which I have been led, and make some provision for the future.  Suffer me at the same time Sir, to recommend this application to your Special notice and protection.  I have the honor to be, with great respect, Sir, Your most obedient servant,

Levitt Harris

